Citation Nr: 1506589	
Decision Date: 02/12/15    Archive Date: 02/18/15

DOCKET NO.  05-06 360A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for left iliopsoas muscle strain (hip disability), currently rated 10 percent disabling. 

2.  Entitlement to an increased evaluation for residuals of an injury to the third right knuckle, currently rated 10 percent disabling. 

3.  Entitlement to an increased evaluation for residuals of a pelvic muscle strain, left (pelvic disability), currently rated noncompensable. 

4.  Entitlement to an increased evaluation for hypertension, currently rated 10 percent disabling. 

5.  Entitlement to an increased evaluation for high frequency hearing loss, left, currently rated noncompensable. 

6.  Whether new and material evidence sufficient to reopen a claim of service connection for a back disability has been submitted. 

7.  Entitlement to service connection for a back disability.

8.  Entitlement to service connection for tinnitus. 

9.  Entitlement to service connection for sleep apnea. 

[The issues of entitlement to service connection for erectile dysfunction, right carpal tunnel syndrome, migraine headaches, a right knee disorder and pes planus, as well as the issue of entitlement to an effective date earlier than December 18, 2009, for the assignment of a 30 percent rating of pseudofolliculitis barbae will be the subject of a separate Board decision.]


REPRESENTATION

Appellant represented by:	Kenneth L. Lavan, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 

INTRODUCTION

The Veteran served on active duty from August 1985 to May 1987.  He also served with the United States Army Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2004, November 2004, and October 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO).  This matter was previously before the Board in January 2009 at which time the issues on appeal were remanded for further due process and/or evidentiary development.  The Veteran testified before two of the three undersigned Veterans Law Judges at Board video conference hearings in March 2008 and September 2013, as well as at a Decision Review Officer hearing in January 2007.  Transcripts from these hearings are of record.  See 38 U.S.C.A. § 7107(c).  The law requires that the VLJ who conducts a hearing on appeal must participate in any decision made on that appeal, and that the matter will be decided by a three member panel of VLJs. See 38 U.S.C.A. § 7102 (West 2002); 38 C.F.R. § 20.707 (2013). The United States Court of Appeals for Veterans Claims (Court) recently held that a veteran is entitled to have an opportunity for a hearing before all Board members who will ultimately decide the appeal.  Arneson v. Shinseki, 24 Vet. App. 379 (2011). 

Pursuant to the Court's recent holding in Arneson, a letter was sent to the Veteran in October 2014 notifying him that he had the option of having a third hearing with a VLJ who would be assigned to the panel to decide his appeal.  That same month the Veteran responded that he did not wish to appear at a hearing before a third VLJ. Therefore, in accordance with Arneson, an additional hearing is not needed.

The issues of entitlement to service connection for a back disability, sleep apnea, pes planus, and tinnitus as well as increased rating claims for left iliopsoas muscle strain (hip disability), residuals of a right knuckle injury, residuals of a pelvic muscle strain and left ear hearing loss are being remanded and are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In the absence of a timely perfected appeal, the November 1996 rating decision that denied reopening the claim of entitlement to service connection for a back disability is final.

2.  Evidence submitted since the November 1996 rating decision is new and relevant, and if accepted as true would cure a prior evidentiary defect.


CONCLUSION OF LAW

The November 1996 rating decision is final.  New and material evidence sufficient to reopen the claim of entitlement to service connection for a back disability has been submitted.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.1103 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) redefined VA's duty to assist a veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

Regarding the pending claim being decided below, the Board is granting the Veteran's application to reopen service connection a back disability, therefore further discussion of the VCAA is unnecessary with respect to this issue since there is no conceivable prejudice to the Veteran in granting this aspect of the appeal.  The underlying claim for service connection for a back disability is addressed in the remand that follows.  


II.  Analysis

Despite the finality of a prior decision, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  That is, only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  In this instance, while it appears that the RO in an October 2007 rating decision (which is the subject of this appeal) considered the claim on the merits, the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of what the RO has determined.  See Jackson v. Principi, 265 F. 3d 1366, 1369 (Fed. Cir. 2001).  This is in light of a prior final decision in November 1996 that denied reopening the Veteran's claim for service connection for a back disability.

New evidence means existing evidence not previously submitted to agency decision makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

For purposes of the "new and material" evidence analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992). The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

The basis of the last final rating decision in November 1996 that denied reopening the Veteran's claim of entitlement to service connection for a back disability was that the evidence was not material, i.e., that it did not show that the Veteran had a back condition related to service.  

Following the November 1996 rating decision, the RO received medical evidence that dates the Veteran's back disability to reported injuries in service.  These opinions include VA reports dated in May 2009, October 2009, July 2013 and September 2004, as well as private reports including reports from Dr. Brown in December 2001 and August 2004, Dr. Jones in July 2009, and S. R. Stubbs, D.C. in October 2010.

The Board finds that this evidence relates to at least one of the unestablished facts necessary to substantiate the claim, i.e., establishing a nexus to service.  See Shedden v. Principi, 381 F. 3d 1163 (Fed. Cir. 2004).  Accordingly, the criteria to reopen the claim of entitlement to service connection for a back disability under 38 C.F.R. § 3.156(a) based on new and material evidence have been satisfied.


ORDER

The application to reopen the claim for service connection for a back disability is granted.


REMAND

I.  Service Connection Claims

A.  Back Disability

Turning to the merits of the now reopened claim of entitlement to service connection for a back disability, the Board finds that additional development is warranted before a fully informed decision can be made in this appeal.  Under the Veterans Assistance Act of 2000, VA must provide an examination when there is competent evidence of a disability that may be associated with an in-service event, injury, or disease, or with a service connected disability, but there is insufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

As noted above, the RO has received medical evidence that supports a nexus between the Veteran's back condition and service; however, it is unclear from these opinions what evidence, if any, was reviewed.  Familiarity with the Veteran's disability picture is particularly important in this case in light of his involved medical history.  In this regard, in addition to the Veteran's purported service back injury in 1987, the evidence shows that he injured his back in a postservice bus accident in 1988, a motor vehicle accident in 1991, and a work-related lifting incident in 1995.  Thus, in order to make a fully informed decision in this case between a present back diagnosis and service, a nexus opinion must be obtained from an examiner who has familiarity with the Veteran's complete disability picture, to include a review of his service and postservice treatment records.  See Reonal v. Brown, 5 Vet. App. 458 (1993) (an opinion is only as good and credible as the history on which it was based).  Consequently, a remand is in order for a new VA back examination.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

B.  Sleep Apnea 

Regarding the claim for service connection for sleep apnea, the RO, in July 2013, issued a supplemental statement of the case on this issue.  However, later in July 2013, the AOJ received additional evidence that was not accompanied by a written waiver of AOJ review in the first instance.  38 C.F.R. § 20.1304(c).  This evidence consists of Disabilities Benefits Questionnaire (VA Form 21-0960M-5) dated in July 2013 that pertains to sleep apnea.  It also includes a July 2013 VA nexus opinion addressing sleep apnea.  Accordingly, a remand is in order so that the AOJ can review this pertinent evidence in the first instance and conduct any additional development deemed appropriate, to include affording the Veteran a VA examination.  See 38 U.S.C.A. § 5103A(d).


C.  Tinnitus

The Veteran asserts that his tinnitus began in 1987 while serving with the USAR as a firearm instructor, and the record contains medical evidence that supports this assertion.  See September 2007 VA examination report.  

However, the Veteran's USAR service must be verified before a fully informed decision can be made in this matter.  In this regard, VA regulations provide that active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled from a disease or injury incurred in the line of duty.  38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a).  Active military, naval, or air service also includes any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled from an injury incurred in the line of duty.  Id.  ACDUTRA includes full-time duty performed by members of the National Guard of any State or the Reserves.  38 C.F.R. § 3.6(c).  INACDUTRA includes duty other than full-time duty performed by a member of the Reserves or the National Guard of any State.  38 C.F.R. § 3.6(d). 

Accordingly, this matter must be remanded so that an effort can be made to obtain the Veteran's complete service personnel and treatment records for his period of USAR service, to include records showing the exact dates he served on ACDUTRA and INACDUTRA.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).

II.  Increased Rating Claims

Regarding the claims for increased ratings for left iliopsoas muscle strain (hip disability) (rated 10 percent disabling); residuals of an injury to the third right knuckle (rated 10 percent disabling), pelvic muscle strain (rated noncompensably disabling), hypertension (rated 10 percent disabling), and left ear hearing loss (rated noncompensably disabling), the record shows that the Veteran was last evaluated by VA for these disabilities in September 2007.  Subsequently, at a Board hearing in March 2008, the Veteran testified to experiencing worsening symptoms associated with these disabilities since the 2007 VA examinations.  The Veteran is competent to provide an opinion that his disabilities have worsened.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  In light of this and the fact that it has been approximately seven years since he was last evaluated by VA for these disabilities, he should be afforded new, contemporaneous examinations to assess the present severity of these disabilities.  38 U.S.C.A. § 5103A(d); see also Snuffer v. Gober, 10 Vet. App. 400 (1997).

Lastly, any outstanding, pertinent VA treatment records should be obtained from 2013 to present.  38 U.S.C.A. § 5103A(c).

Accordingly, the case is REMANDED for the following action:

1.  Secure all of the Veteran's Reserve service treatment and personnel records as well as verify his period of service with the USAR, to specifically include the exact dates he served on ACDUTRA and INACDUTRA.

2.  Obtain all outstanding, pertinent VA treatment records from 2013 to present.

3.  Schedule the Veteran for a VA examination with an appropriate medical examiner regarding the diagnosis(es) and etiology of his back disability.  The Veteran's claims folder and a copy of this remand should be forwarded to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings should be reported in detail.  After examination of the Veteran and review of the entire record, the examiner is requested to address whether it is at least as likely as not (50 percent probability or higher) that any back diagnosis(es) was(were) incurred during any period of service, or were caused by any incident therein.  The medical rationale for any opinion expressed must be provided.  If the examiner is unable to provide the requested opinion without resorting to speculation, the examiner should explain why speculation is required.

4.  Schedule the Veteran for VA examinations with appropriate medical examiners to ascertain the current severity and manifestations of his service-connected left ilipsoas muscle strain (hip disability), residuals of an injury to the third right knuckle, pelvic muscle strain, hypertension and left ear hearing loss.  The examiner must be provided with the claims file.  The examiner is requested to review all records and to comment on the severity of these service-connected disabilities in conjunction with pertinent rating criteria.

5.  Then, after reviewing all of the evidence of record and undertaking any additional development deemed appropriate to properly decide each claim on appeal, readjudicate the claims.  The claim for service connection for a back disability should be adjudicated prior to adjudicating the claim for service connection for a right knee disability, claimed as secondary to a back disability.  If any benefit sought on appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered, since the issuance of the last SSOC.  They should also be given the opportunity to respond to the SSOC before the case is returned to the Board.

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



			
          MARJORIE A. AUER
	             Veterans Law Judge                                      Veterans Law Judge
       Board of Veterans' Appeals                          Board of Veterans' Appeals



	                         __________________________________________
H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


